Exhibit 99.1 EXECUTIVE OFFICERS AND DIRECTORS OF REPORTING PERSONS Inverbeg The name and citizenship of each director and officer of Inverbeg Shipping Limited are set forth below. The business address of each person listed below (other than Ng Siong Tee, whose business address is 10 Anson Road, #10-24 International Plaza, Singapore 079903; John S. Denholm, whose business address is 18 Woodside Crescent, Glasgow G3 7UL, Scotland; and Benjamim D.R. Maclehose, whose business address is 78 Cornhill, London EC3V 3QQ, England) is Clarendon House, 2 Church Street, Hamilton HM11, Bermuda. The present principal occupation or employment of each of the listed persons is set forth below. Name Present Principal Occupation Citizenship Membership of the Board of Directors Ng Siong Tee Director Singapore John S. Denholm Director United Kingdom Benjamin D.R. Maclehose Director United Kingdom Other Corporate Officers Dawna Lane Ferguson Company Secretary Canada Inverie The name and citizenship of each director and officer of Inverie Shipping Limited are set forth below. The business address of each person listed below (other than Ng Siong Tee, whose business address is 10 Anson Road, #10-24 International Plaza, Singapore 079903, and John S. Denholm, whose business address is 18 Woodside Crescent, Glasgow G3 7UL, Scotland;) is Clarendon House, 2 Church Street, Hamilton HM11, Bermuda. The present principal occupation or employment of each of the listed persons is set forth below. Name Present Principal Occupation Citizenship Membership of the Board of Directors Ng Siong Tee Director Singapore John S. Denholm Director United Kingdom Other Corporate Officers Dawna Lane Ferguson Company Secretary Canada 1 Kontiki The name and citizenship of each director and officer of Kontiki Shipping Pte Ltd are set forth below. The business address of each person listed below is 10 Anson Road, #10-24 International Plaza, Singapore 079903. The present principal occupation or employment of each of the listed persons is set forth below. Name Present Principal Occupation Citizenship Membership of the Board of Directors Teo Hui Young Director Singapore Lai Kwok Hong Director Singapore Ng Siong Tee Director Singapore Other Corporate Officers Jenine Sherlene Tay Swee Kong Company Secretary Singapore Denholm Shipping The name and citizenship of each director and officer of Denholm Shipping Company Limited are set forth below. The business address of each person listed below (other than John S. Denholm, Diana J. Harris and Gregory A. Hanson, whose business address is 18 Woodside Crescent, Glasgow G3 7UL, Scotland) is 78 Cornhill, London EC3V 3QQ, England. The present principal occupation or employment of each of the listed persons is set forth below. Name Present Principal Occupation Citizenship Membership of the Board of Directors John S. Denholm Director United Kingdom George T. Fairhurst Director United Kingdom Diana J. Harris Director United Kingdom Duncan G. Brown Director United Kingdom Robert K. Denholm Director United Kingdom Gregory A. Hanson Director United Kingdom Other Corporate Officers Gregory A. Hanson Company Secretary United Kingdom 2 J&J Denholm The name and citizenship of each director and officer of J. & J. Denholm Limited are set forth below. The business address of each person listed below is 18 Woodside Crescent, Glasgow G3 7UL, Scotland. The present principal occupation or employment of each of the listed persons is set forth below. Name Present Principal Occupation Citizenship Membership of the Board of Directors John S. Denholm Director United Kingdom Michael J. Beveridge Director United Kingdom Diana J. Harris Director United Kingdom Patrick G. Lockett Director United Kingdom Robert K. Denholm Director United Kingdom Norman W. Drummond Director United Kingdom Jan M Kopernicki Director United Kingdom Michael B. Forsyth Director United Kingdom Other Corporate Officers Gregory A. Hanson Company Secretary United Kingdom 3
